    Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 1 of 9 PageID #: 28




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

MARY L. WHITE,                                    )
                                                  )
             Plaintiff,                           )
                                                  )
       v.                                         )           Case No. 1:20-cv-59-SNLJ
                                                  )
VERTEX PHARMACEUTICALS and                        )
DR. EDWARDO D. VERZOLA,                           )
                                                  )
             Defendants.                          )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon the filing of the amended complaint by self-

represented plaintiff Mary L. White. (ECF No. 5). The Court previously granted plaintiff in forma

pauperis status and reviewed her complaint under 28 U.S.C. § 1915. (ECF No. 4). Based on that

review, the Court directed plaintiff to file an amended complaint in compliance with the Court’s

instructions. For the reasons discussed below, the Court will dismiss plaintiff’s claims against

defendants Vertex Pharmaceuticals and Dr. Edwardo D. Verzola pursuant to 28 U.S.C. § 1915 for

failing to state a claim upon which relief may be granted.

                                          The Complaint

        On March 20, 2020, self-represented plaintiff Mary L. White filed this civil suit on a Court-

provided form against defendant Vertex Pharmaceuticals (“Vertex”). 1 Plaintiff alleged that in

2012 she was prescribed a “triple therapy” medication regimen which included “Incivek,



1On February 20, 2020, plaintiff filed two separate complaints against Dr. Eduardo D. Verzola
and Genentech-Roche Pharmaceutical, respectively. See White v. Verzola, 4:20-cv-295-RLW
(E.D. Mo.) and White v. Genentech-Roche Pharmaceutical, 1:20-cv-41-RLW (E.D. Mo.). These
two cases share similar facts and allegations with the instant action. White v. Verzola was
dismissed on July 21, 2020 for lack of subject matter jurisdiction. As of the date of this Order,
White v. Genentech-Roche Pharmaceutical remains pending.
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 2 of 9 PageID #: 29




Peginterferon alfa, and ribavirin combination” for treatment of her Hepatitis C. (ECF No. 1 at 5).

Plaintiff stated that the medication caused a “serious skin reaction that covered the entire body,

mental stress, fatigue, anxiety, [and] loss of memory.”           (Id.)   Plaintiff alleged that the

“manufacturer failed to warn the public of the dangerous side effect[s].” (Id.)

        For relief, plaintiff requested the Court to award her $2,000,000 in actual damages;

$1,500,000 for mental stress, anxiety, and loss of memory; $500,000 for loss of employment; and

“all medical bills to be paid for the rest of [her] life.” (Id. at 5-6). Plaintiff also asked the Court

to compensate an unknown individual, James R. Ward, $500,000 for “his lost will.”

        On July 13, 2020, the Court reviewed plaintiff’s complaint pursuant to 28 U.S.C. § 1915.

(ECF No. 4). In liberally construing the complaint, the Court interpreted her allegations to assert

a claim for product liability/failure to warn against Vertex. For the purpose of conducting pre-

service review, the Court presumed it had diversity jurisdiction over the action as she asserted an

amount in controversy that exceeded the jurisdictional threshold and established the diversity of

the parties.

        The Court determined, however, that plaintiff’s complaint was subject to dismissal.

Specifically, the Court found the following deficiencies: (1) failure to allege facts permitting the

reasonable inference that Vertex was the manufacturer of the drugs at issue; (2) failure to allege

facts permitting the reasonable inference that the drugs were the proximate cause of her skin

reactions, mental stress, fatigue, anxiety, and loss of memory, or that she used the drugs as directed

by her physician and pharmacist; (3) failure to plead facts permitting the inference that Vertex did

not adequately warn of the risk; and (4) failure to plead facts permitting the inference that this

action is timely under Missouri’s five-year statute of limitations for product liability and personal


                                                  2
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 3 of 9 PageID #: 30




injury claims. As to the timeliness issue, the Court noted that her complaint was filed in this Court

on March 20, 2020, eight years after she was allegedly prescribed the drugs at issue and began to

experience negative reactions.

       Because plaintiff was self-represented, the Court entered an order giving her the

opportunity to file an amended complaint to cure the pleading deficiencies and address the apparent

untimeliness of her lawsuit. In that order, the Court provided plaintiff with clear instructions about

how to prepare her complaint. (ECF No. 4 at 6-7).         Plaintiff was warned that the filing of an

amended complaint would entirely replace the original complaint and, as a result, “must include

all claims [she] wishes to bring.” (Id. at 6).

       Plaintiff has now filed an amended complaint, which the Court reviews pursuant to 28

U.S.C. § 1915(e)(2).

                                          Legal Standard

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a complaint




                                                  3
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 4 of 9 PageID #: 31




states a plausible claim for relief is a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense. Id. at 679.

       When reviewing complaint filed by a self-represented person under 28 U.S.C. § 1915, the

Court accepts the well-pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and

liberally construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner,

404 U.S. 519, 520 (1972). A “liberal construction” means that if the essence of an allegation is

discernible, the district court should construe the plaintiff’s complaint in a way that permits his or

her claim to be considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777,

787 (8th Cir. 2015). However, even self-represented complainants are required to allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply

additional facts or to construct a legal theory for the self-represented plaintiff that assumed facts

that had not been pleaded).

                                     The Amended Complaint

       Plaintiff filed her amended complaint on a Court-provided form against Vertex

Pharmaceuticals and one additional defendant, Dr. Edwardo D. Verzola. (ECF No. 5). Plaintiff

asserts that this case involves the First Amendment, the Eighth Amendment, the “Federal Patient

Bill of Rights,” and the “Consumer Bill of Rights.” (Id. at 3).

       In the Statement of Claim section of the Court-provided form, plaintiff alleges the

following:

       1.    I was injured by the use of medication
       2.    In 2012
       3.    My home and Dr. Offices
       4.    Scarring over intire [sic] body, mental fatigue, memory lost [sic]

                                                   4
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 5 of 9 PageID #: 32




       5. Vertex failed to warn public of dangerous side effects that cause Life/Death.

(Id. at 5). Plaintiff does not provide any additional factual allegations in support of her claims or

any specific factual allegations against Dr. Verzola.

       Plaintiff seeks $2,000,000 in actual damages, $1,500,000 for mental stress, and $500,000

for “lost will.” (Id. at 4). Plaintiff further states she is “asking [the] Court to award amount of

suit, court cost, and any additional cost that may [illegible] during course of suit and mental and

medical for Rest of Life do [sic] to the effects of this medication.” (Id. at 5).

                                             Discussion

       Having carefully reviewed and liberally construed plaintiff’s allegations, and for the

reasons discussed below, the Court must dismiss plaintiff’s claims.

       A. Failure to Warn

       On July 13, 2020, the Court reviewed plaintiff’s original complaint pursuant to 28 U.S.C.

§ 1915 and determined that her failure to warn claim was subject to dismissal because she failed

to allege that Vertex was the manufacturer of the drugs at issue, that the drugs were the proximate

cause of her injuries, and failed to provide any facts to support that Vertex failed to adequately

warn of the risk. (ECF No. 4). The Court also noted that her claim appeared to be barred by

Missouri’s five-year statute of limitations period for product liability and personal injury actions.

Plaintiff was warned that her amended complaint would replace the original and was instructed

that the “Statement of Claim” section of the Court-provided form requires more than “labels and

conclusions or a formulaic recitation of the elements of a cause of action.”

       Despite the Court’s instructions, plaintiff submitted the instant amended complaint with

less facts than her original complaint. In the amended complaint, plaintiff alleges that “Vertex


                                                  5
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 6 of 9 PageID #: 33




failed to warn public of dangerous side effects that causes Life/Death.” Plaintiff then provides the

conclusory statement that “in 2012” she was “injured by the use of medication” in her “home and

Dr. offices.” Plaintiff does not state the name of the medication that caused the alleged side effects,

identify Vertex as the manufacturer of the medication, allege that she was prescribed medication,

or that she used it as directed by her physician and pharmacist. Plaintiff does not include any

allegations against Dr. Verzola, other than providing his name as a party in this action.

       The Court cannot find that plaintiff has asserted any facts permitting the reasonable

inference that either defendant is liable for any misconduct. Plaintiff only offers unsupported

conclusions which fail to properly allege that the unidentified drugs were the proximate cause of

her skin reactions, mental fatigue, and memory loss, that Vertex had any involvement in the

manufacture or distribution of the drugs, or that either defendant failed to adequately warn of the

risk. See Wester v. Bristol Myers Squibb Co., 2020 WL 619681, at *2 (E.D. Mo. Feb. 7, 2020)

(dismissing plaintiff’s products liability claim pursuant to § 1915 because plaintiff did not allege

facts permitting the reasonable inference that the side effects were attributable to the drug, or that

she used the drug in a manner reasonably anticipated during the relevant time period); Johnson v.

Medtronic, Inc., 365 S.W.3d 226 (Mo. Ct. App. 2012) (a failure to warn claim requires

demonstration of proximate cause).

       In sum, plaintiff’s allegations are nothing more than the “the defendant unlawfully harmed

me” accusations that the Supreme Court has found deficient. See Iqbal, 556 U.S. at 678. When a

complaint’s factual allegations permit the inference only that it is possible, not plausible, that

injury occurred, the complaint fails to meet the minimum standard. See Twombly, 550 U.S. at

570; Iqbal, 556 U.S. at 678.


                                                  6
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 7 of 9 PageID #: 34




       Moreover, plaintiff fails to address the apparent untimeliness of this action. Although the

Court provided plaintiff with the opportunity to plead facts permitting the inference that this action

is timely, none have been provided. Plaintiff again alleges that in 2012, eight years ago, she

accrued injuries from a medication. As pled, this action is barred by the five-year statute of

limitations period for product liability and personal injury under Mo. Ann. Stat. § 516.120(4).

“Although the statute of limitations is an affirmative defense, a district court may properly dismiss

an in forma pauperis complaint under 28 U.S.C. § 1915[ ] when it is apparent the statute of

limitations has run.” Myers v. Vogal, 960 F.2d 750, 751 (8th Cir. 1992). “A federal court sitting

in diversity jurisdiction applies the statute-of-limitations of the forum.” Great Plains Trust Co. v.

Union Pac. R.R. Co., 492 F.3d 986, 992 (8th Cir. 2007) (citing Nettles v. Am. Tel. & Tel. Co., 55

F.3d 1358, 1362 (8th Cir. 1995)); see also Hanna v. Plumer, 380 U.S. 460, 465 (1965) (Federal

courts sitting in diversity “apply state substantive law and federal procedural law”).

       Thus, plaintiff’s claims against defendants for failure to warn will be dismissed as untimely

pursuant to Mo. Ann. Stat. § 516.120(4) and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       B. First Amendment Claim

       In the section of the form complaint to list specific federal statutes or constitutional

provisions that the instant action is based upon, plaintiff wrote: “First Amendment.” The First

Amendment to the United State Constitution provides that: “Congress shall make no law

respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the

freedom of speech, or the press; or the right of the people peaceably to assemble, and to petition

the Government for a redress of grievances.” U.S. Const. amend. I. Plaintiff does not provide any


                                                  7
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 8 of 9 PageID #: 35




indication as to how Vertex or Dr. Verzola violated any of these aforementioned rights. More

fundamentally, however, the First Amendment is not applicable to either defendant because there

are no allegations of state action, or that they were a state actor. See Manhattan Community Access

Corp. v. Halleck, 139 S.Ct. 1921, 1926 (2019) (stating that “[t]he Free Speech Clause of the First

Amendment constrains governmental actors and protects private actors”); and Harris v. Quinn,

573 U.S. 616, 629 n.4 (2014) (stating that “the First Amendment does not restrict private

conduct”). Therefore, to the extent plaintiff intends to bring a claim under the First Amendment,

it will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.

        C. Eighth Amendment Claim

        In the section of the form complaint to list specific federal statutes or constitutional

provisions that the instant action is based upon, plaintiff also wrote: “Eighth Amendment.” The

Eighth Amendment to the United States Constitution provides that: “Excessive bail shall not be

required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const.

amend VIII. Similar to the First Amendment, the Eighth Amendment only applies to state action.

DeShaney v. Winnebago County Dep’t of Soc. Servs., 489 U.S. 189, 98-99 (1989) (explaining that

the Eighth Amendment “requires the State to provide adequate medical care to incarcerated

prisoners”) (emphasis added). Here, plaintiff has not alleged that defendants are state actors, or

that she is an incarcerated individual. Therefore, to the extent plaintiff intends to bring a claim

under the Eighth Amendment, it will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for

failure to state a claim.




                                                 8
  Case: 1:20-cv-00059-SNLJ Doc. #: 6 Filed: 08/03/20 Page: 9 of 9 PageID #: 36




        D. Federal Patient Bill of Rights and Consumer Bill of Rights

        Plaintiff further appears to bring this case under what she calls the “Federal Patient Bill of

Rights” and the “Consumer Bill of Rights.” Plaintiff provides no information regarding what

particular rights under the Constitution or federal laws she intends to invoke. The vague reference

to the “Federal Patient Bill of Rights” or the “Consumer Bill of Rights” is insufficient to support

the proposition that they are federal laws, much less that they create a private cause of action in

this matter. See Stone, 364 F.3d at 914-15 (refusing to construct a legal theory for a self-

represented plaintiff). Therefore, to the extent plaintiff intends to bring claims under the Federal

Patient or Consumer Bill of Rights, they will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)

for failure to state a claim.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this 3rd day of August, 2020.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                  9
